Title: From William Stephens Smith to Abigail Smith Adams, 18 January 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam—
Lebanon Monday January 18th. 1813.

I have enclosed to the Pres. an Oxford paper printed 30 miles south of us, containing my answer to the people on the subject of an address they were about to dispatch to General German the Senator of the western district of this State in Congress,—I flatter myself that both The President and yourself will think I have done right in preventing the address being forwarded—It seems that it can’t rain but it pours—The people seem to have got quite Smith Mad—while the Counties of Herkimer and Madison were in a glow that I should go to Congress, the South western Counties, wish me to go to war—my blushes would not admit of my sending a copy of the letter of the people to Their Senator, before my answer was perused—The letter is as follows—
To The Honourable Obadiah German / Senator for the NewYork Western District / in Congress
Sir—
We the Subscribers take the liberty of recommending to your notice, and through you to The President of The United States Colonel William S. Smith of the County of Madison, as a proper Character for filling some important office in the Army of the United States—
When we reflect for a moment on the military talents of Colonel Smith (one of the few remaining herros of the Revolution) we cannot but feel an anxious Solicitude that he may receive an appointment in the army, worthy his Knowledge and experience in the art of War.—We believe it is from such men as Colonel Smith that we are to expect prosperous Campaigns, and that the american Arms will be crowned with laurels of Victory, as in past times, that tried mens souls.
The Character of Colonel Smith is so well Known, that it needs no Eulogium from us—Suffice it to Say we feel a conscious confidence in his Knowledge of military tactics, and should he be honoured with a command, we trust he will not disgrace the Character of the American people, and should the exigencies of our Country require it we as a testimony of our satisfaction shall at all times feel a willingness under such a man to Voluntier in the cause of our common Country, and evince to the World that we are Americans in example as well as precept—
With Sentiments of the highest respect / and Consideration / Yours as ever—
Signed by the Most respectable / Inhabitants of the Counties of / Chennago, Greene & the the / adjacent Country—
I have left a small blank on the other side to hide my blushes in—I must however acknowledge that the flattering votes and voices of the people in my retirement, consoles me not a little, for the unmentioned frowns and slights of the administration and their adherents, for so long a time—I have carried myself with great mildness and modesty, and have never solicited any appointment, or in any manner presented myself to their notice, except in my letter to Eustis on the 1st. of January last, of which I do not repent—It has given satisfaction to the people to find that I had offered my services, they said I could have done no more, and think me right in objecting to their letter being forwarded to General German—
So, we still rest content in the Valley—we are all in usual health and spirits
Present me respectfully to the Pres.—Remember me to Capt. Beals and his family—The family of the Greenleafs on the hill, and the Greenleafs in the Vale, not forgetting those in the old mansion House, Brother Thomas and his Amiables and as for my dear Sister Sally give my Big Love to her and tell her to keep herself cool, she sometimes glows in her letters to her sister and once or twice I have seen, where in a part of her letter she has laid down her pen and taking a pinch of snuff, tossed her head, exclaiming confound it all, and then breaking out in a pleasant laugh, brush’d the snuff from her sweet lip resumed her pen, and went cantering along to the end of her letter—now mark her when she reads this if she don’t stomp her foot, take a pinch of snuff and say, well I don’t care, he is plaguy impudent, that I, know—
yours sincerely—
William S. Smith